                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AETNA INC.                                       :           CIVIL ACTION
                                                  :
    v.                                            :           No. 18-470
                                                  :
 KURTZMAN CARSON CONSULTANTS,                     :
 LLC                                              :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                            March 29, 2019

         Plaintiff Aetna Inc. brings this action against Kurtzman Carson Consultants (Kurtzman)

seeking indemnity, contribution, reimbursement, and damages for liability Aetna has incurred and

continues to incur as a result of Kurtzman’s acts, errors, omissions, and gross negligence in

handling Aetna insureds’ protected health information while serving as settlement administrator

for two lawsuits filed against Aetna in California and Florida (the Doe lawsuits). The liabilities

for which Aetna seeks indemnification include, but are not limited to, the $17,162,000 settlement

in Beckett v. Aetna Inc., a nationwide class action filed against Aetna in this Court on behalf of

Aetna insureds who received a notice regarding the settlement of the Doe lawsuits on which their

confidential HIV-related information was visible to third parties. Aetna also seeks injunctive relief

and/or replevin requiring Kurtzman to return its insureds’ protected health information to Aetna

and to delete and destroy any copies of such information. Kurtzman moves to dismiss the case for

lack of personal jurisdiction and improper venue pursuant to Federal Rule of Civil Procedure

12(b)(2) and (b)(3), to transfer the case to the Central District of California pursuant to 28 U.S.C.

§ 1404(a), or, alternatively, to dismiss or transfer the case in deference to a similar action that a

related entity—KCC Class Action Services, LLC (KCC)—filed against Aetna in the Central

District of California. For the reasons set forth below, the Court finds that Kurtzman is subject to

personal jurisdiction in Pennsylvania and that venue is proper in this district, but that transfer to
the Central District of California is warranted upon consideration of the relevant private and public

interests. Kurtzman’s motion will therefore be granted insofar as this case will be transferred to

the Central District of California.

BACKGROUND1

       This action arises from Kurtzman’s service as settlement administrator for the Doe

lawsuits, two putative class actions filed against Aetna and certain of its subsidiaries and affiliates

in federal district court in California and Florida, in which the plaintiffs challenged Aetna’s alleged

requirement that members of its health plans obtain HIV medications through the mail instead of

a retail pharmacy.2 See Compl. ¶ 11; Adams Decl. Ex. P, at 1. Although the Doe lawsuits were



1
  In evaluating a motion to dismiss for lack of personal jurisdiction or improper venue, or for
transfer, a court may consider evidence outside the complaint. See Bockman v. First Am. Mktg.
Corp., 459 F. App’x 157, 158 n.1 (3d Cir. 2012) (venue); Time Share Vacation Club v. Atl. Resorts,
Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984) (personal jurisdiction); Thompson v. Equifax Info. Servs.,
LLC, No. 17-902, 2018 WL 1381135, at *3 n.3 (E.D. Pa. Mar. 19, 2018) (transfer).
2
  Kurtzman asserts that KCC, not Kurtzman, was the entity hired to serve as settlement
administrator for the Doe lawsuits and that Aetna has thus sued the wrong party. According to
Kurtzman’s counsel, Kurtzman and KCC are “sister companies” with different operational areas,
Tr. 8, July 11, 2018, though both are based in California, see Compl. ¶ 5 (alleging Kurtzman “is a
Delaware limited liability company, with its principal place of business in California”); Foster
Decl. ¶ 14 (describing KCC as a “California resident”). KCC “typically provides claims and notice
administration services with respect to class action resolution,” while Kurtzman “typically does
administration services related to notices related to bankruptcies.” Tr. 8, July 11, 2018. Kurtzman
notes that KCC, rather than Kurtzman, is listed as the counterparty on the proposal and cost
estimate for the Doe engagement. See Foster Decl. Exs A-1, A-3.
        Aetna disputes that KCC is the proper defendant, noting, inter alia, that Kurtzman and KCC
are closely related entities that use the same “KCC” brand; Kurtzman is identified as the claims
administrator in the settlement agreement in the Doe lawsuits, Adams Decl. Ex. P (Exhibit D to
settlement agreement); Kurtzman (not KCC) entered into tolling and common interest agreements
with Aetna; and crucial witnesses (including Patrick Ivie, who circulated the proposal and cost
estimate for the Doe engagement to counsel) identify themselves as employees of Kurtzman, not
KCC, id. ¶ 12 & Ex. K.
        Whether Kurtzman is the proper defendant in this case is a merits issue that this Court need
not (and cannot) resolve at this juncture, where the questions before the Court are whether
Kurtzman is subject to personal jurisdiction for this action in this district and whether venue is
proper in this district. Because “in deciding a motion to dismiss for lack of jurisdiction, a court is
                                                  2
filed as putative class actions, the cases did not settle on a class-wide basis. Rather, the settlement

was among the four individuals named as plaintiffs in the Doe lawsuits and Aetna and its affiliates.

See Adams Decl. Ex. P. Nevertheless, as part of the settlement, Aetna agreed to provide written

notice to certain putative class members advising them of their options when filling prescriptions

for HIV medications (the Member Notice). Compl. ¶ 12. Aetna also agreed to provide a separate

written notice to certain putative class members regarding their right to file a claim for refunds of

certain out-of-pocket costs under the settlement agreement (the Settlement Notice). Id.

       As settlement administrator, Kurtzman was responsible for mailing both the Member

Notice and the Settlement Notice to putative class members and processing claims submitted as

part of the settlement. Id. ¶ 14. Aetna alleges that, prior to mailing the Member Notice, Kurtzman

knew or should have known it was handling confidential protected health information, including

confidential HIV-related information, and knew or should have known that the words “HIV

Medications” appeared immediately below the recipient’s name and address in the Member

Notice. Id. ¶ 16.

       On July 28, 2017, Kurtzman mailed the Member Notice to approximately 12,000 putative

class members around the country, including nearly 700 putative class members in Pennsylvania,

using envelopes with a transparent address window. Id. ¶¶ 1, 17. Before undertaking the mailing,

Kurtzman did not advise Aetna or its counsel in the Doe lawsuits3 that it would be using a window




required to accept the plaintiff’s allegations as true, and . . . to construe disputed facts in favor of
the plaintiff,” Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (quoting
Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003)), the Court assumes, for
purposes of this motion, that Kurtzman is a proper defendant.
3
 Aetna was represented in the Doe lawsuits by attorneys in the Los Angeles, California, office of
Gibson Dunn. Foster Decl. ¶¶ 6-7.


                                                   3
envelope to mail the Member Notice, did not show the final version of the Member Notice inside

an envelope to Aetna or its counsel, and did not perform any testing or quality assurance to ensure

that protected health information could not be seen through the envelope’s window. Id. ¶ 18. On

the contrary, in a proposal submitted to the parties’ California-based counsel in the Doe lawsuits,4

Kurtzman represented that it would use a #10 window envelope to mail the Settlement Notice, but

would use a #10 envelope to mail the Member Notice. Id. ¶ 15.

        In early August 2017, Aetna began receiving calls and emails from putative class members

who had received the Member Notice, reporting that the words “HIV Medications” could be seen

through the window in the envelope, below the recipient’s name and address. Id. ¶ 19. On August

28, 2017, Andrew Beckett, a recipient of a Member Notice with the words “HIV Medications”

visible, filed a putative nationwide class action lawsuit against Aetna in this Court, alleging, inter

alia, that the positioning of the Member Notice in window envelopes allowed unauthorized persons

to view the recipients’ confidential HIV-related information, causing the recipients substantial

damage and harm. Id. ¶ 20. Six additional class action lawsuits were filed against Aetna in this

Court, in federal courts in California, Connecticut, and Missouri, and in California state court.

Compl. ¶ 22. All of those cases were ultimately joined and/or consolidated with the Beckett action

in this district.5 See id. ¶ 23.




4
 The proposal was submitted to an attorney at Gibson Dunn in Los Angeles and an attorney at
Whatley Kallas in San Diego, California. Foster Decl. Exs. A-1, A-3. Although Aetna’s counsel
provided comments on the proposal, id. Ex. A-2, the proposal was never signed by Kurtzman,
KCC, or either of the lawyers who received it, Tr. 10, July 11, 2018.
5
 At the time the Complaint in this case was filed, the Missouri action had not yet been consolidated
with the Beckett action. That case was subsequently consolidated by Order of March 14, 2018.
Beckett v. Aetna, Inc., No. 17-3864 (E.D. Pa. Mar. 14, 2018), ECF No. 55.


                                                  4
       On January 17, 2018, the plaintiffs in the consolidated Beckett action filed a motion for

preliminary approval of a class action settlement. Id. ¶ 24. As part of the settlement, Aetna agreed

to pay $17,162,000 in settlement of all claims, while preserving the right to pursue all claims

against non-parties to the settlement, including claims against Kurtzman for contribution,

indemnity, reimbursement, and damages. Id. The settlement was preliminarily approved by Order

entered on May 10, 2018. Beckett, No. 17-3864 (E.D. Pa. May 10, 2018), ECF No. 59. A final

approval Order was entered on October 16, 2018. Beckett, No. 17-3864 (E.D. Pa. Oct. 16, 2018),

ECF No. 72.

       In addition to the class actions, three individual actions concerning the Member Notice

have been filed against Aetna in state and federal court in California and federal court in New

Jersey. Compl. ¶ 25. Aetna is also the subject of investigations by several state attorneys general

and the United States Department of Health and Human Services, which could potentially lead to

civil penalties against Aetna. Id. ¶ 27.

       In October 2017 and January 2018, Aetna sent letters to Kurtzman, demanding that

Kurtzman defend, indemnify, and/or hold Aetna harmless from and against any liability, damages,

payments, penalties, claims, losses, and costs and expenses relating to the privacy incident

involving the Member Notice and the lawsuits and investigations to which Aetna has been subject

as a result of the privacy incident. Id. ¶ 29 Aetna has also made numerous requests since August

2017 for Kurtzman to return, delete, and destroy certain confidential data and information about

putative class members in the Doe lawsuits. Id. ¶ 31. Kurtzman, however, refused these demands

and requests, prompting Aetna to file the instant lawsuit in February 2018. Id. ¶¶ 30, 32. Aetna

brings claims for implied indemnity, equitable indemnity, contribution pursuant to 42 Pa. Cons.

Stat. Ann. § 8324, declaratory relief, and negligence, alleging that Kurtzman should be required to



                                                 5
defend and indemnify Aetna for the liability it has incurred and continues to incur as a result of

the privacy incident described above—or to pay its proportionate share of such liability—because

Kurtzman, not Aetna, is at fault for the incident. Aetna also brings a claim for replevin and/or

injunctive relief seeking return and destruction of any protected health information of Aetna

insureds in Kurtzman’s possession.

       The day after Aetna filed this action, KCC filed suit against Aetna in the Central District

of California, asserting claims against Aetna arising out of the privacy incident involving the

Member Notice. KCC alleges that Aetna, through counsel, entered into a contract with KCC by

accepting KCC’s proposal and cost estimate, with accompanying Terms and Conditions, to serve

as settlement administrator for the Doe lawsuits. KCC further alleges that, under the terms of that

contract, Aetna is required to indemnify KCC for any losses arising from the Doe engagement. In

addition to seeking damages from Aetna for breach of its contractual duty to indemnify and for

negligence/failure to warn, KCC seeks a declaratory judgment that Aetna is obligated to indemnify

KCC pursuant to the parties’ agreement (including a declaration that the indemnification provision

is valid and enforceable and that Aetna is a party to the agreement) and that KCC has no obligation

to provide indemnity, contribution, and/or reimbursement to Aetna.

       Kurtzman moves to dismiss this case for lack of personal jurisdiction and improper venue

pursuant to Federal Rules of Civil Procedure 12(b)(2) and (3) or, alternatively, to transfer the case

to the Central District of California pursuant to 28 U.S.C. § 1404(a).6 In addition, Kurtzman moves



6
  Kurtzman also moves to dismiss this action or transfer it to the Central District of California
based on the first-filed rule, which provides that where two federal courts have concurrent
jurisdiction over proceedings involving the same parties and issues, “the court which first has
possession of the subject matter must decide it.” EEOC v. Univ. of Pa., 850 F.2d 969, 971 (3d Cir.
1988) (quoting Crosley Corp. v. Hazeltine Corp., 122 F.2d 925, 929 (3d Cir. 1941)). Although
the KCC action was filed the day after this action, Kurtzman argues the KCC action is properly
regarded as first-filed because Aetna filed this case only after KCC’s counsel rejected Aetna’s
                                                 6
to stay this action in light of a separate action Aetna filed in this Court in May 2018 seeking

indemnity, contribution, reimbursement, and damages for the liability it has incurred as a result of

the privacy incident involving the Member Notice from the attorneys who represented the plaintiffs

in the Doe lawsuits—the law firm of Whatley Kallas, LLP/Whatley Kallas, LLC and consumer

advocacy organization Consumer Watchdog. See Aetna Inc. v. Whatley Kallas, LLC, No. 18-2172

(E.D. Pa. filed May 23, 2018). In that action, Aetna alleges Whatley Kallas and Consumer

Watchdog’s “acts, errors, omissions and negligence” proximately caused the privacy incident

because one or both of them proposed using Kurtzman as settlement administrator, was the sole

“client” in Kurtzman’s proposal for the engagement, demanded that Aetna produce the putative

class members’ protected health information to Kurtzman, and supervised Kurtzman’s work as

settlement administrator, yet they failed to take steps to ensure the confidentiality of the protected

health information, including by failing to review the final proofs of the envelopes to be used in




request to submit to binding arbitration, proposed confidential mediation as an alternative, and
provided Aetna with a draft complaint that KCC intended to file if the matter could not be resolved
privately. Kimrey Decl. Ex. B-1. Aetna disputes that it filed this case anticipatorily, noting that
prior to filing, it had sent Kurtzman multiple letters demanding indemnification and return of the
protected health information over a period of months. In particular, Aetna notes that on January
19, 2018, it notified Kurtzman that if Kurtzman rejected Aetna’s demand for indemnification,
Aetna intended to “promptly seek indemnification, reimbursement and/or contribution from
[Kurtzman].” Kanny Decl. ¶ 12. The parties also raised their arguments regarding the first-filed
rule in the KCC action, and on April 20, 2018, the court in that case found this action was first-
filed and stayed the KCC action pending this Court’s ruling on Kurtzman’s motion to dismiss or
transfer. See Notice of Ruling in Second-Filed Action (attaching ruling in KCC action), ECF No.
30. Although Kurtzman urges this Court to revisit the issue of whether this action or the KCC
action is first-filed, see Tr. 45-46, July 11, 2018, the Court sees no reason to do so. Accordingly,
insofar as Kurtzman moves to dismiss, transfer, or stay this case based on the first-filed rule, the
motion will be denied. The Court notes that the first-filed inquiry is separate from the § 1404(a)
transfer analysis, and “a finding that the first-field rule is applicable does not preclude a transfer
to the forum where the second action was filed.” Devorris v. Cummings Inc., No. 3:2006-183,
2007 WL 1875816, at *7 (W.D. Pa. June 27, 2007).


                                                  7
sending out the Member Notice and the Settlement Notice.7 See Compl. ¶¶ 1, 15, 18-20, 24-27,

42, 46, 49, 53 in Whatley Kallas, LLP, No. 18-2172 (E.D. Pa. May 23, 2018). Kurtzman argues a

ruling on Kurtzman’s motion to dismiss or transfer should be stayed so that the personal

jurisdiction, venue, and transfer issues in this case and in the Whatley Kallas case can be decided

together. Because these issues will be decided contemporaneously, Kurtzman’s motion will be

dismissed as moot.

DISCUSSION

       A.      Personal Jurisdiction

       When personal jurisdiction is challenged, the burden is on the plaintiff to show jurisdiction

exists. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). While the plaintiff

ultimately must establish the relevant jurisdictional facts by a preponderance of the evidence, the

plaintiff need only make a prima facie showing of jurisdiction at the motion to dismiss stage, unless

the court holds an evidentiary hearing. Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 142 n.1

(3d Cir. 1992) (citing Marine Midland Bank v. Miller, 664 F.2d 899, 904 (2d Cir. 1981)). In

reviewing a Rule 12(b)(2) motion to dismiss, the court “must accept all of the plaintiff’s allegations

as true and construe disputed facts in favor of the plaintiff.” Id.

       A federal district court has personal jurisdiction over parties to the extent provided under

the law of the state in which the court sits. Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d

Cir. 2004). The Pennsylvania long-arm statute provides for jurisdiction “based on the most




7
  The same day it sued Whatley Kallas and Consumer Watchdog in this Court, Aetna filed a
substantially identical action against the same defendants in the Superior Court of Los Angeles
County. That state court action has since been dismissed pursuant to California’s Strategic
Lawsuits Against Public Participation statute, Cal. Civil Procedure Code § 425.16, but the
dismissal is currently on appeal.


                                                  8
minimum contact with this Commonwealth allowed under the Constitution of the United States.”

42 Pa. Cons. Stat. Ann. § 5322(b). Hence, to determine whether personal jurisdiction exists in this

case, the court considers whether the defendant has “certain minimum contacts with . . .

[Pennsylvania] such that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.” O’Connor, 496 F.3d at 316 (alterations in original) (quoting Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945)).

       There are two types of personal jurisdiction: general jurisdiction and specific jurisdiction.

Id. at 317. A court may exercise general jurisdiction to hear any and all claims against a defendant

if the defendant’s “affiliations with the State are so ‘continuous and systematic’ as to render [it]

essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)

(alterations in original) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011)). The exercise of specific jurisdiction, in contrast, is appropriate only when the suit

“aris[es] out of or relat[es] to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co.

v. Super. Ct. of Cal., 137 S. Ct. 1773, 1780 (2017) (emphasis omitted) (quoting Daimler, 571 U.S.

at 127). Personal jurisdiction may also be established by express or implied consent, even when

the defendant’s contacts with the forum would not otherwise be sufficient to sustain general or

specific jurisdiction. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 n.14 (1985); Bane v.

Netkirk, Inc., 925 F.2d 637, 641 (3d Cir. 1991) (“Consent is a traditional basis for assertion of

jurisdiction long upheld as constitutional.”).

       Aetna argues Kurtzman is subject to jurisdiction under two theories. First, Aetna argues

Kurtzman consented to general jurisdiction in Pennsylvania by registering to do business in this

Commonwealth. And second, Aetna argues Kurtzman is subject to specific personal jurisdiction




                                                 9
in this action by virtue of its activities in Pennsylvania, including sending nearly 700 Member

Notices to Aetna insureds in Pennsylvania.

        Aetna’s argument for jurisdiction by consent is based on 42 Pa. Cons. Stat. Ann. § 5301,

which provides that the existence of certain relationships between a person and the Commonwealth

of Pennsylvania “shall constitute a sufficient basis of jurisdiction to enable the tribunals of this

Commonwealth to exercise general personal jurisdiction over such person . . . and to enable such

tribunals to render personal orders against such person.” 42 Pa. Cons. Stat. Ann. § 5301(a). For

corporations or other similar entities, the relationships giving rise to personal jurisdiction include,

qualifying as a “foreign corporation” or a “foreign entity”8 under Pennsylvania law, id.

§ 5301(a)(2)(i), (a)(3)(i), and consenting to jurisdiction, id. § 5301(a)(2)(ii), (a)(3)(ii). The statute

further provides that “[w]hen jurisdiction over a person is based upon this section[,] any cause of

action may be asserted against him, whether or not arising from acts enumerated in this section.”

Id. § 5301(b).

        The Third Circuit has interpreted § 5301 to establish that registering as a foreign

corporation in Pennsylvania “carries with it consent to be sued in Pennsylvania courts,”

irrespective of whether there would otherwise be a basis for general or specific or jurisdiction.

Bane, 925 F.2d at 640. Applying this interpretation, the court in Bane held a Delaware company

that applied for and received authorization to do business in Pennsylvania was subject to personal

jurisdiction in Pennsylvania in an age discrimination suit, without regard to whether the claim

arose out of the company’s activities in Pennsylvania or whether the company’s business contacts

were continuous and systematic. Id.



8
  A “foreign entity” is “[a]n entity that is not a domestic entity,” and an “entity” includes a limited
liability company. 15 Pa. Cons. Stat. Ann. § 102(a).


                                                   10
       Kurtzman does not dispute that it is registered to do business in Pennsylvania,9 but argues

that Bane is no longer good law in light of more recent Supreme Court decisions, most

prominently, the decision in Daimler, supra. In Daimler, the Supreme Court considered whether

a German car manufacturer was subject to general jurisdiction in California based on the California

contacts of its American subsidiary in a suit by Argentinian residents for human rights violations

by the German parent company’s Argentinian subsidiary. 571 U.S. at 120-21. The American

subsidiary was neither incorporated nor headquartered in California; its contacts with the state

consisted of the multiple facilities it maintained there and the large volume of luxury vehicles it

supplied to the California market. Id. at 123. The Supreme Court rejected the argument that these

contacts were sufficient to render the subsidiary “essentially at home” in California.

       In so holding, the Court reiterated its prior holding that “only a limited set of affiliations

with a forum will render a defendant amenable to all-purpose jurisdiction there,” noting that, for a

corporation, the “paradigm” fora for the exercise of general jurisdiction are the state of

incorporation and principal place of business. Id. at 137 (citing Goodyear, 564 U.S. at 924).

Although the Court acknowledged that Goodyear did not hold a corporation may be subject to

general jurisdiction only in one of these “paradigm” fora, it rejected as “unacceptably grasping” a

formulation that would “approve the exercise of general jurisdiction in every State in which a

corporation engages in a substantial, continuous, and systematic course of business,” observing

that “[a] corporation that operates in many places can scarcely be deemed at home in all of them.”

Id. at 137-39 & n.20 (internal quotation marks omitted).




9
  Kurtzman registered to do business in Pennsylvania in 2009, listing a “commercial registered
office provider” in Dauphin County. Adams Decl. Ex. D. In 2016, Kurtzman filed an Amendment
of Foreign Registration, designating a new commercial registered officer provider in Erie County.
Id. Ex. E.
                                                11
       In arguing Bane is no longer good law after Daimler, Kurtzman stresses that allowing the

exercise of general jurisdiction based on a corporate defendant’s compliance with a state

registration statute would potentially “expose companies with a national presence . . . to suit all

over the country, a result specifically at odds with Daimler.” Kurtzman’s Reply 2 (quoting

AstraZeneca AB v. Mylan Pharm., Inc., 72 F. Supp. 3d 549, 556-57 (D. Del. 2014)). As numerous

courts in this district have recognized, however, Daimler addressed the due process limits on the

exercise of general jurisdiction based on a corporation’s contacts with the forum state; the decision

did not address jurisdiction based on consent. See, e.g., Aetna Inc. v. Mednax, Inc., No. 18-2217,

2018 WL 5264310, at *5 (E.D. Pa. Oct. 23, 2018) (noting Daimler analyzed “when general

jurisdiction [may be] appropriately exercised over a foreign corporation that has not consented to

suit in the forum” (alteration in original) (emphasis added) (quoting Daimler, 571 U.S. at 129)).

Because Daimler did not address the due process limits on consent as a basis for general

jurisdiction, district courts in Pennsylvania have uniformly rejected the argument that Daimler

overturned “the longstanding rule that ‘a corporation that applies for and receives a certificate of

authority to do business in Pennsylvania consents to the general jurisdiction of state and federal

courts in Pennsylvania.’” Id. (quoting Webb-Benjamin, LLC v. Int’l Rug Grp., LLC, 192 A.3d

1133, 1138 (Pa. Super. Ct. 2018)); accord Youse v. Johnson & Johnson, No. 18-3578, 2019 WL

233884, at *3-4 (E.D. Pa. Jan. 16, 2019); Shipman v. Aquatherm L.P., No. 17-5416, 2018 WL

6300478, at *2 (E.D. Pa. Nov. 28, 2018); Mendoza v. Electrolux Home Prods., Inc., No. 17-2028,

2018 WL 3973184, at *3-4 (M.D. Pa. Aug. 20, 2018); Allstate Ins. Co. v. Electrolux Home Prods.,

No. 18-699, 2018 WL 3707377, at *3-5 (E.D. Pa. Aug. 3, 2018); Gorton v. Air & Liquid Sys.

Corp., 303 F. Supp. 3d 278, 297-98 (M.D. Pa. 2018); Plumbers’ Local Union No. 690 Health Plan

v. Apotex Corp., No. 16-665, 2017 WL 3129147, at *10-11 (E.D. Pa. July 24, 2017); Hegna v.



                                                 12
Smitty’s Supply, Inc., No. 16-3613, 2017 WL 2563231, at *3-4 (E.D. Pa. June 13, 2017); Bors v.

Johnson & Johnson, 208 F. Supp. 3d 648, 652-55 (E.D. Pa. Sept. 20, 2016).10

       Kurtzman urges the Court to disregard the cases cited by Aetna, noting they are non-circuit

level decisions and are against the weight of authority in any event, as, since Daimler, “most

federal courts have held that general jurisdiction may not be based solely upon a corporation’s

compliance with a state’s registration statute.” Kurtzman’s Reply 1-2 (citing Genuine Parts Co.

v. Cepec, 137 A.3d 123, 145 (Del. 2016) (collecting cases)). Notably, the cases in which courts

have rejected compliance with a state registration statute as a basis for jurisdiction by consent have

involved registration statutes from states other than Pennsylvania. See Cepec, 137 A.3d at 145

n.119 (collecting cases). This is significant because the relevant Pennsylvania statute speaks with

unusual clarity on the consequences of registering to do business in Pennsylvania. Unlike a typical

registration statute that requires appointment of a registered agent for service of process,

Pennsylvania’s long-arm statute specifies that “qualif[ying]” as a “foreign corporation” or a




10
   Kurtzman notes there is a split among Pennsylvania state courts as to whether registering to do
business in Pennsylvania is a valid basis for jurisdiction by consent, citing Mallory v. Norfolk
Southern Railway Co., No. 1961, 2018 WL 3025283 (Pa. Ct. Com. Pl. May 30, 2018). In Mallory,
the Common Pleas Court rejected the notion that registration amounts to voluntary consent to
jurisdiction in Pennsylvania, given the “Hobson’s choice” foreign corporations must make
between consenting to general jurisdiction in Pennsylvania or foregoing the opportunity to conduct
business here. Id. at *3-5. The court went on to hold that by requiring foreign corporations to
submit to general jurisdiction in Pennsylvania as a condition of doing business here, the statutory
scheme infringes on other states’ ability to try cases against their corporate citizens and thus
violates principles of federalism, as protected by the Due Process Clause. Id. at *5-6. In at least
two other cases, however, the Pennsylvania Superior Court has held that, even after Daimler,
registering to do business in Pennsylvania constitutes consent to jurisdiction in this
Commonwealth under 42 Pa. Cons. Stat. Ann. § 5301. See Murray v. Am. LaFrance, LLC, No.
2105 EDA 2016 (Pa. Super. Ct. Sept. 25, 2018); Webb-Benjamin, LLC, 192 A.3d at 1138. None
of these decisions represents the final word on this issue in Pennsylvania, as the decision in Murray
has since been vacated pending en banc review by the Superior Court. The appeal in Mallory has
been stayed pending the en banc decision in Murray.


                                                 13
“foreign entity” under Pennsylvania law “shall constitute a sufficient basis of jurisdiction to enable

the tribunals of this Commonwealth to exercise general personal jurisdiction over such person.”

42 Pa. Cons. Stat. Ann. § 5301(a)(2)(i), (a)(3)(i). The Pennsylvania statute thus “more plainly

advise[s] . . . registrant[s] that enrolling in the state as a foreign corporation and transacting

business will vest the local courts with general jurisdiction over the corporation” than do

registration statutes in other states. Brown v. Lockheed Martin Corp., 814 F.3d 619, 640 (2d Cir.

2016). Given the wording of the Pennsylvania long-arm statute, which provides notice of the

jurisdictional consequences of registering to do business in this Commonwealth lacking in other

states’ registration statutes, and the fact that Daimler did not address consent as a basis for personal

jurisdiction—and absent any indication from the Third Circuit that Bane is no longer good law—

this Court will continue to adhere to Bane. The Court therefore concludes Kurtzman is subject to

general jurisdiction in Pennsylvania by consent, and Kurtzman’s motion to dismiss for lack of

personal jurisdiction will be denied.11

       B.        Venue

       The Court’s resolution of Kurtzman’s personal jurisdiction argument is also dispositive of

the venue issue in this case. Under the federal venue statute, 28 U.S.C. § 1391, a civil action may

be brought in:

              (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is the subject
       of the action is situated; or




11
   Given this conclusion, the Court need not address Aetna’s alternative argument that Kurtzman
is subject to specific jurisdiction in Pennsylvania in this case.


                                                  14
               (3) if there is no district in which an action may otherwise be brought as
        provided in this section, any judicial district in which any defendant is subject to
        the court’s personal jurisdiction with respect to such action.

Id. § 1391(b). Where the defendant is a corporation or other similar entity, for purposes of the

venue statute, it “shall be deemed to reside . . . in any judicial district in which [it] is subject to the

court’s personal jurisdiction with respect to the civil action in question.” Id. § 1391(c)(2).

        Because Kurtzman is subject to personal jurisdiction in this district with respect to this

action, it is deemed to reside here under § 1391(c)(2). Hence, venue is proper in this district under

§ 1391(b)(1), and Kurtzman’s motion to dismiss for improper venue will also be denied.

        C.      Transfer

        Kurtzman next moves to transfer this case to the Central District of California pursuant to

28 U.S.C. § 1404.12 Section 1404(a) authorizes a district court, “[f]or the convenience of parties

and witnesses, in the interest of justice, . . . [to] transfer any civil action to any other district or

division where it might have been brought or to any district or division to which all parties have

consented.” In deciding a § 1404(a) transfer motion, a district court must evaluate various private

and public interests protected by the statute to determine “whether on balance the litigation would

more conveniently proceed and the interests of justice be better served by transfer to a different

forum.” Jumara, 55 F.3d at 879 (citation omitted). The private interests to be balanced include

        the plaintiff’s forum preference as manifested in the original choice; the defendant’s
        preference; whether the claim arose elsewhere; the convenience of the parties as
        indicated by their relative physical and financial condition; the convenience of the
        witnesses; . . . the location of books and records[;] [and] all other practical problems
        that make trial of a case easy, expeditious and inexpensive.



12
  Section 1404(a) governs transfer motions “where both the original and the requested venue are
proper.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995). Aetna does not dispute
that venue would be proper in the Central District of California, where “a substantial part of the
events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2).


                                                    15
In re Howmedica Osteonics Corp., 867 F.3d 390, 402 (3d Cir. 2017) (internal citations and

quotation marks omitted). The public interests include “the enforceability of the judgment; the

relative administrative difficulty in the two fora resulting from court congestion; the local interest

in deciding local controversies at home; the public policies of the fora; . . . the familiarity of the

trial judge with the applicable state law in diversity cases”; and considerations of judicial economy.

Id. (citations and internal quotation marks omitted). As the party seeking transfer, Kurtzman bears

the burden of showing that, on balance, the foregoing private and public interests weigh in favor

of transfer. Jumara, 55 F.3d at 879 (citation omitted).

       As to the private interests, only the first factor—Aetna’s forum preference—weighs clearly

against transfer, as Aetna, a Pennsylvania corporation, prefers to litigate in this district, where its

largest field office and litigation department leadership are located. Aetna’s choice of forum is

entitled to significant weight in the § 1404(a) analysis, and “should not be lightly disturbed.” Id.

(citation omitted); Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

       The second factor—Kurtzman’s forum preference—weighs in favor of transfer, as

Kurtzman prefers to litigate in the Central District of California, where it maintains offices.13

Kurtzman’s forum preference, however, is entitled to less weight than Aetna’s in the transfer

analysis. See Infinity Comput. Prods., Inc. v. Toshiba Am. Bus. Sols., Inc., No. 12-6796, 2018 WL

1083885, at *5 (E.D. Pa. Feb. 27, 2018).

       The third factor requires consideration of where the claim arose. The Complaint alleges

this action “arises from matters at issue” in the consolidated Beckett action in this district, the




13
   According to the complaint in the KCC action, Kurtzman’s principal place of business is in El
Segundo, California, which is in the Central District of California. Kimrey Decl. Ex. B-1 (Compl.
¶ 20).


                                                  16
defense and settlement of which represents a major portion of the liability for which Aetna seeks

indemnity and contribution. Compl. ¶ 2. But the basis for Aetna’s claim that Kurtzman should be

required to pay for this and other liability Aetna has incurred and may yet incur for the privacy

incident is that Kurtzman is at fault for the incident because of its “acts, errors, omissions and gross

negligence” as settlement administrator, id. ¶¶ 1, 35-39, 46, 58, much of which occurred in

California, where Kurtzman is located.

        For example, the Complaint alleges Kurtzman misrepresented, in a proposal sent by

Kurtzman personnel in California to California counsel for the parties in the Doe lawsuits that the

Member Notice would be sent using a “#10 envelope,” as opposed to a “#10 window envelope.”

Id. ¶ 15; see also Foster Decl. ¶¶ 5-6 & Exs. A-1, A-3. The Complaint also faults Kurtzman for

failing to advise Aetna or its counsel in the Doe lawsuits that it would be using a window envelope

to mail the Member Notices and for not showing them the final version of the letter and envelope

before mailing the letters. Compl. ¶ 18. As Kurtzman was retained as settlement administrator

for the Doe litigation in California by California counsel for the parties, these omissions would

also have occurred in California. Although it is not clear from the record where the Member

Notices were printed and mailed,14 there is evidence that they were formatted by Kurtzman in

California. Foster Decl. Ex. A-4. And while the Member Notices were mailed to nearly 700

putative class members in Pennsylvania, they were also mailed to more than 10,000 putative class

members in other states, including nearly 2,000 in California, where three of the class actions that




14
   Kurtzman does not affirmatively represent that the Notices were mailed from California, and at
oral argument, Aetna stated it believes the Notices were mailed from a Kurtzman facility outside
California. Tr. 63, July 11, 2018. However, there is no reason to believe the Notices were mailed
from Pennsylvania. See id. (stating Aetna does not believe Kurtzman has facilities in
Pennsylvania).


                                                  17
were ultimately consolidated with the Beckett action (and two additional individual actions) were

filed. Id. ¶¶ 20-22; Compl. ¶¶ 1, 3, 22, 25. Some of the events giving rise to the claims in this

case may have arisen in Pennsylvania, but a majority of those events arose in California. This

factor therefore weighs in favor of transfer. See In re Amkor Tech., Inc. Sec. Litig., No. 06-298,

2006 WL 3857488, at *5 (E.D. Pa. Dec. 28, 2006) (“Typically, the most appropriate venue is

where a majority of events giving rise to the claim arose.”).

       The fourth factor—the convenience of the parties—does not weigh for or against transfer.

Each party seeks to litigate in its home forum and will be inconvenienced to some degree if it is

forced to litigate away from home.15 But there is no indication that litigating away from home will

be more inconvenient or burdensome for one of the parties, based on their respective physical and

financial conditions. See Leonetti’s Frozen Foods, Inc. v. Crew, Inc., 140 F. Supp. 3d 388, 394

(E.D. Pa. 2015) (finding the convenience of the parties factor was neutral where “one party w[ould]

need to travel to the other forum regardless of which is selected”); cf. Howmedica, 867 F.3d at 408

(finding parties’ convenience weighed in favor of transfer because it would be “far easier” for an

individual defendant with “fewer financial resources” than the corporate plaintiff to litigate in the

transferee forum).

       The fifth factor—the convenience of witnesses—weighs somewhat in favor of transfer.

Although each party argues its preferred forum is more convenient for its witnesses, the Third

Circuit has instructed that witness convenience is a factor “only to the extent that the witnesses

may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879. At oral argument,




15
  Kurtzman argues litigating in California will not inconvenience Aetna because its lead counsel
are in California, but counsel’s convenience “is not a factor to be considered” in the transfer
analysis. Solomon v. Cont’l Am. Life Ins. Co., 472 F.2d 1043, 1047 (3d Cir. 1973).


                                                 18
Aetna candidly represented it was not aware of any witnesses who would not be available for trial

in either forum.16 Tr. 66, July 11, 2018. Kurtzman, in contrast, has identified one potential witness

who would be unavailable for trial in Pennsylvania. Specifically, Kurtzman maintains that

Kathleen Wyatt, the “Senior Project Manager” who served as the “operational person” on the Doe

matter and circulated drafts of the Member Notice and other documents to counsel, is no longer

employed by any Kurtzman entity but still resides in California. 17 Foster Decl. ¶¶ 16, 32 & Ex.

A-4; Tr. 44, July 11, 2018. Based on her role in the mailing, Ms. Wyatt appears to be a significant

witness who, as a California resident, would not be subject to the subpoena power of this Court;

hence, this factor weighs in favor of transfer to some degree.

       The remaining two private interests—the location of books and records and practical

problems that might make trial easy, expeditious, and inexpensive—are neutral here. The location

of books and records matters only “to the extent that the files could not be produced in the

alternative forum.” Jumara, 55 F.3d at 879. There is no indication this is a factor here. Nor have

the parties identified any “practical considerations that might burden the parties,” making trial

easier, more expeditious, and less expensive in one of the two fora at issue. Howmedica, 867 F.3d

at 402 n.7.

       As to the public interests, few carry significant weight here. The enforceability of the

judgment is neutral, as “it is unlikely that there would be any significant difference in the difficulty



16
  In its opposition to the motion to transfer, Aetna notes the mediator who assisted the parties in
settling the consolidated Beckett action is located in this district. Aetna’s Opp’n 21. But Aetna
does not suggest the mediator is a potential witness in this matter, except insofar as Kurtzman
seeks to challenge the settlement of the Beckett action, which Kurtzman did not do.
17
   The lawyers to whom Wyatt circulated the drafts, and who commented on the drafts, would also
presumably be witnesses. They, too, are located in California. See Foster Decl. ¶¶ 5-6 & Exs. A-
4, A-5.


                                                  19
of enforcing a judgment rendered by one federal forum or the other.” Id. at 410 (quoting 1 James

Moore et al., Moore’s Manual: Federal Practice and Procedure, § 7.81[3][b] (2017)).

        The relative administrative difficulty in the two fora is also largely neutral. While

Kurtzman cites statistics showing that the median times for civil cases from filing to disposition

and from filing to trial are shorter in the Central District of California than in this district, the

differences are not significant enough to weigh more than minimally in favor of transfer. See

Kimrey Decl. ¶¶ 25-26 & Ex. B-2 (median time from filing to disposition in the C.D. Cal. is 4.9

months, as compared to 5.7 months in the E.D. Pa., and median time from filing to trial in the C.D.

Cal. is 19.6 months, as compared to 21.3 months in the E.D. Pa.).

        The next two factors—the local interest in deciding local controversies at home and the

public policies of the fora—are largely neutral as well. Although the Beckett action, which

accounts for much of the liability for which Aetna seeks indemnity and contribution, was filed and

settled in this district, it is difficult to characterize that liability as a local controversy given the

nationwide scope of the harm. See Palagano v. NVIDIA Corp., No. 15-1248, 2015 WL 5025469,

at *7 (E.D. Pa. Aug. 25, 2015) (holding a putative class action based on a California company’s

misstatements about a product sold nationwide that was the subject of numerous class actions was

“not a ‘local controversy’ in Pennsylvania”). Moreover, the issue to be decided in this case is who,

as between Kurtzman and Aetna, is at fault for the privacy incident. While Pennsylvania has an

interest in providing relief for its resident corporations, California also has an interest in redressing

harms caused by actions taken within its borders. Neither party identifies any relevant public

policy of either forum.

        The familiarity of the trial judge with the applicable state law is relevant here, as this is a

diversity action; however, the parties dispute whether Pennsylvania or California law applies to



                                                   20
this case. Aetna brings claims under Pennsylvania law, including the Pennsylvania Uniform

Contribution Among Tort-feasors Act, 42 Pa. Cons. Stat. Ann. § 8324.                Kurtzman argues

California law applies pursuant to the contracts that it contends governed its engagement as

settlement administrator in the Doe litigation, including the Terms and Conditions attached to

Kurtzman’s proposal for the engagement and the Qualified Protective Order in the Doe lawsuits.18

The Court need not resolve this dispute. Even assuming that Aetna’s indemnity and contribution

claims are governed by Pennsylvania law, it is apparent that this dispute will also require some

consideration of California law, as Kurtzman maintains that Aetna, through counsel, accepted the

Terms and Conditions and is bound by the terms of that contract, including the provisions

regarding indemnification of KCC and limitation of KCC’s liability. See Tr. 23, July 11, 2018;

Kimrey Decl. Ex. B-1 (Compl. ¶¶ 51, 53-54, 112-15, 142-43, 148). Given the likelihood that this

case will involve application of Pennsylvania and California law, this factor is neutral, as both

courts would be required to decided issues based on unfamiliar law. See Palagano, 2015 WL

5025469, at *7 (observing that although the trial court’s familiarity with applicable state law “is a

consideration that could tip the balance in an otherwise close call, this factor is of little weight,”

as “[f]ederal district courts are regularly called upon to interpret the laws of jurisdictions outside

of the states in which they sit” (internal quotation marks and citations omitted)).

       Finally, the Court must take into account considerations of judicial economy. Aetna argues

judicial economy is best served by keeping the case in this district because the Beckett action was

filed here and “the interests of justice are best served if this Court determines both the propriety of




18
  The Terms and Conditions provide that they will be “governed by and construed in accordance
with the laws of the State of California, without giving effect to any choice of law principles.”
Foster Decl. Ex. A-3. The Qualified Protective Order is not in the record.


                                                  21
the Nationwide Settlement and Aetna’s rights to indemnification for it.” Aetna’s Opp’n 21. Aetna

contends having the same court rule on the settlement and the indemnification issue is necessary

“to avoid inconsistent results,” but Beckett was settled without any admission of liability by Aetna,

and the settlement expressly preserved Aetna’s right to pursue “all claims, including for

contribution, subrogation, reimbursement, and/or contractual or equitable indemnity, against all

non-parties” to the settlement agreement, including Kurtzman. Settlement Agreement 3 ¶ I, 13

¶ 4.1, 20 ¶ 9.3 in Beckett, No. 17-3864 (E.D. Pa. Jan. 16, 2018), ECF No. 50-3. There is thus no

overlap between the issues resolved in the Beckett settlement and this action.

       Kurtzman argues judicial economy considerations support transfer because Whatley Kallas

and Consumer Watchdog may be necessary or indispensable parties who cannot be joined in this

action because they are not subject to personal jurisdiction in Pennsylvania. In Kurtzman’s view,

this case is fundamentally a breach of contract action, such that all parties with rights and

obligations under the contract, including Whatley Kallas, which Aetna contends was the “client”

for purposes of Kurtzman’s proposal to serve as settlement administrator for the Doe lawsuits, are

indispensable parties.

       Although Kurtzman raises the possibility that Whatley Kallas and Consumer Watchdog

may be necessary or indispensable to this action, Kurtzman did not move to dismiss the case on

this basis, and the issue is not ripe for disposition by this Court. Notably, KCC did not include

Whatley Kallas and Consumer Watchdog as parties in its suit against Aetna in the Central District

of California, which more directly implicates the alleged contract at issue. Moreover, Kurtzman’s

characterization of this action as a breach of contract action is unpersuasive, as Aetna does not

contend Kurtzman has a contractual obligation to indemnify it, but seeks indemnity and

contribution based on Kurtzman’s grossly negligent acts and omissions which proximately caused



                                                 22
the harm giving rise to Aetna’s liability. See Vattimo v. Lower Bucks Hosp., 465 A.2d 1231, 1236

(Pa. 1983) (holding the right of indemnity inures to a person “who, without active fault on his own

part, has been compelled, by reason of some legal obligation to pay damages occasioned by the

initial negligence of another, and for which he himself is only secondarily liable” (quoting

Builder’s Supply v. McCabe, 77 A.2d 368, 370 (Pa. 1951) (some emphasis omitted))); 42 Pa. Cons.

Stat. Ann. § 8324(a) (“The right of contribution exists among joint tort-feasors.” (emphasis

added)).

       Although the Court agrees with Aetna that this case is not a breach of contract action, the

alleged contract is nevertheless implicated in this case, as Kurtzman argues its engagement as

settlement administrator was governed by the contract to which Aetna is a party and which requires

Aetna to indemnify and hold Kurtzman harmless and limits Kurtzman’s liability. The contract is

also at issue in in Aetna’s suit against Whatley Kallas and Consumer Watchdog, in which Aetna

contends that Whatley Kallas, not Aetna, was the counterparty to the contract. Furthermore, this

case and the Whatley Kallas case are clearly factually intertwined in that the degree to which the

defendants in the two cases are at fault for the privacy incident depends in part on the events

surrounding the preparation and mailing of the Member Notice in which both Whatley Kallas and

Kurtzman played a role. Judicial economy will be best served if both cases are litigated in the

same court. Cf. Howmedica, 867 F.3d at 402 (noting judicial economy “support[s] ‘having . . .

two actions in the same district (through transfer)’ when the two cases are in different courts but

involve ‘the same or similar issues and parties’” (quoting 1 Moore, supra, § 7.81[3][c])); MMZ

Assocs., Inc. v. Gelco Corp., No. 06-3414, 2006 WL 3531429, at *3 (S.D.N.Y. Dec. 8, 2006)

(noting that “[w]henever two courts look at the same contract, differing interpretations are

possible, even if not likely” (quoting Keith A. Keisser Ins. Agency v. Nat’l Mut. Ins. Co., 246 F.



                                                23
Supp. 2d 833, 836 (N.D. Ohio 2003))). Because the Court has concluded it lacks personal

jurisdiction over Whatley Kallas and Consumer Watchdog in the Whatley Kallas case and will

transfer that case to the Central District of California, judicial economy favors transfer of this case

as well.

       Although Aetna’s choice to file suit in this district carries significant weight in the transfer

analysis, several other private and public interests—including where the claim arose, the

convenience of witnesses, judicial economy, and, to a lesser extent, Kurtzman’s forum

preference—weigh in favor of transfer. After considering all of the relevant private and public

interests, the Court is persuaded that, on balance, this action “would more conveniently proceed

and the interests of justice be better served” by transfer to the Central District of California.

Accordingly, Kurtzman’s motion to transfer will be granted.

       An appropriate order follows.

                                                    BY THE COURT:



                                                       /s/ Juan R. Sánchez       .
                                                    Juan R. Sánchez, C.J.




                                                  24
